DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 12-19 and 21-22 are rejected under 35 U.S.C. 103.
Claim 20 is objected.
Claims 1-11 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Birrer et al. (US 2004/0216320 found from IDS dated 01/17/2020), and further in view of Henseler (US 2014/0076670).
Regarding claims 12 and 22, Birrer teaches a position determining system for determining a car position of an elevator car movable in an elevator shaft (e.g. figure 1, paragraphs [0007] and [0029], determining position of elevator car 2 movable in elevator shaft 1), comprising: 
a plurality of position markers situated in the elevator shaft (e.g. figures 1-2, paragraphs [0029] and [0032], claim 1, magnetic strip 10 a plurality of code mark patterns 20 corresponding to a plurality of code words), wherein each of the position markers is assigned to a different discrete car position in the elevator shaft (e.g. figure 2, paragraph [0038], claim 1, each code represents an absolute car position); 
a first detection device attached to the elevator car for detecting a first of the position markers (e.g. figures 1-2 and 4, paragraphs [0013] and [0038], first sensors 31 in sensor block 13 attached to elevator car2); 
a second detection device attached to the elevator car for detecting a second of the position markers (e.g. figures 1-2 and 4, paragraphs [0013] and [0038], second sensors 31’ in sensor block 13 attached to elevator car 2); 
an evaluation unit for determining a first discrete car position in the elevator shaft based on the first position marker detected by the first detection device and for determining a second discrete car position in the elevator shaft based on the second position marker detected by the second detection device (e.g. figure 2, paragraph [0038], evaluating unit 17 having  selectively evaluate signal groups from sensors 31 and sensors 31’ for positional reading); 
an interpolation device for determining an interpolated car position of the elevator car in the elevator shaft (e.g. figure 2, paragraph [0046], interpolation 47 determines an interpolated car position based on signals from MR sensor 49); 
wherein the evaluation unit determines a first car position based on the first discrete car position and a determined first interpolated car position from the interpolation device (e.g. figure 2, paragraph [0053], high-resolution overall position 52 based on first car position form code word 33 and interpolated car position from interpolation device 47); and 
wherein the interpolation device includes a single interpolation device that generates an interpolation parameter that characterizes either a position of the first detection device relative to the first position marker (e.g. figure 2, paragraphs [0050]-[0051], periodic high-resolution position values 52 determined by the interpolation device 47 which in determined based on length lambda of a magnetic pole) or a position of the second detection device relative to the second position marker.

    PNG
    media_image1.png
    792
    624
    media_image1.png
    Greyscale

However, Birrer is silent with regard to
determines a second car position based on the second discrete car position and a determined second interpolated car position from the interpolation device; and
determines the second interpolated car positions based on the interpolation parameter.
In other words, Birrer is silent with regard to determines the second car position for other floor levels.
Henseler teaches determining a first elevator car position and a second elevator car position to move from different floor positions (e.g. figures 1-2, paragraph [0021], access levels 1 to 4 are all accessed by elevator car 6 where uppermost position is determined to access level 4 and lowermost position is determined to access level 1).
It is obvious and logical to have a position determining system to determine a second car position based on the second discrete car position and a determined second interpolated car position from the interpolation device, and determine the second interpolated car positions based on the interpolation parameter; it because different floor levels have corresponding different elevator car position, and as elevator car moves from one floor level to other floor level, elevator car position is changed and corresponding elevator car position needs to be evaluated and determined to access selected floor level safely and correctly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Birrer by applying the teaching of Henseler to explicitly determines a second car position based on the second discrete car position and a determined second interpolated car position from the interpolation device; and determines the second interpolated car positions based on the interpolation parameter, for the purpose of ensuring that the elevator car can access a selected floor level safely and correctly by using the position determining system to evaluated and determined a second elevator car position corresponding to the selected floor level.
Regarding claim 13, combination of Birrer and Henseler teaches wherein the interpolation device includes a first interpolation evaluation unit for determining the first interpolated car position (e.g. Birrer, figure 7, paragraph [0055], first interpolation device 47) and a second interpolation evaluation unit for determining the second interpolated car position (e.g. Birrer, figure 7, paragraph [0057], second interpolation device 47’).
Regarding claim 14, combination of Birrer and Henseler teaches wherein the interpolation device determines a single interpolated car position that is utilized as the first and the second interpolated car positions (e.g. Birrer, figure 2, paragraphs [0053], periodic high-resolution position values where a interpolated car position based on a repeated high-resolution position value is as utilized as the first and the second interpolated car positions).
Regarding claim 15, combination of Birrer and Henseler teaches wherein the interpolation device includes a plurality of sensors and wherein each of the sensors is included in the first detection device or in the second detection device (e.g. Birrer, figure 7, paragraph [0057], code reading sensor system 11 include sensors of interpolation device 36 and 47 and code reading sensor system 11’ include sensors of interpolation device 36’ and 47’).
Regarding claim 16, combination of Birrer and Henseler teaches including a code mark pattern of code marks placed next to the elevator car parallel to a direction of travel of the elevator car in the elevator shaft (e.g. Birrer, figures 1-2, abstract), wherein n consecutive ones of the code marks of the code mark pattern form each of the position markers (e.g. Birrer, figures 1-2, abstract), wherein the position markers are uniquely situated in an n-digit pseudorandom sequence (e.g. Birrer, paragraph [0008], abstract, n-digit pseudo random sequence in Manchester coding), wherein the position markers form a single-track code mark pattern (e.g. Birrer, figures 1-2, abstract), and wherein the first detection device and the second detection device scan the code mark pattern in a contact-free manner to detect the first position marker and the second position marker (e.g. Birrer, figure 5, paragraph [0040], first Hall sensors S0, S2 and S4; and second Hall sensors S1, S3 and S5).
Regarding claim 17, combination of Birrer and Henseler teaches wherein the code mark pattern is coded in Manchester coding (e.g. Birrer, paragraph [0008], n-digit pseudo random sequence in Manchester coding).
Regarding claim 18, combination of Birrer and Henseler teaches wherein the code marks form magnetic poles and the first and second detection devices (e.g. Birrer, figure 5, paragraph [0040], first Hall sensors S0, S2 and S4; and second Hall sensors S1, S3 and S5) and the interpolation device each include Hall sensors (e.g. Birrer, figure 5, paragraph [0015], Hall sensors of an interpolation device).
Regarding claim 19, combination of Birrer and Henseler teaches wherein the code marks have a same predetermined length in the direction of travel (e.g. figures 2-3, paragraph [0033], predetermined length lambda = 4mm in travel direction 8) and the interpolation device includes multiple sensor pairs for detecting transitions between adjacent ones of the code marks in the direction of travel (e.g. figures 2-3, paragraph [0033], interpolation sensor pairs 36, 47 and 36’, 47’), the sensor pairs being situated over a range having a length greater than twice the predetermined length and the sensors being spaced apart at a distance smaller than the predetermined length (e.g. figures 2-3, paragraph [0033], interpolation sensor pairs 36, 47 and 36’, 47’ are spaced more than twice of the predetermined length lambda, where sensors 36 and 47 are spaced less than the predetermined length lambda and sensors 36’ and 47’ are spaced less than the predetermined length lambda).
Regarding claim 21, combination of Birrer and Henseler teaches an elevator system comprising: an elevator car movable in an elevator shaft (e.g. Birrer, figure 1, paragraph [0029], elevator car 2 movable in elevator shaft 2 in travel direction 8); and the position determining system according to claim 12 (e.g. as rejected in claim 12).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858